                                         U.S. Department of Justice

                                         United States Attorney
                                         Eastern District of Missouri



Gwendolyn Carroll                        Thomas Eagleton U.S. Courthouse       OFFICE: 314-539-2200
Assistant United States Attorney         111 S. 10th Street, Rm. 20.333        DIRECT: 314-539-7622
                                         St. Louis, MO 63102                      FAX: 314-539-2188



                                                      August 18, 2020

Mr. Gregory Linhares, Clerk
United States District Court
111 South 10th Street
St. Louis, Missouri 63102


              Re: 4:20 MJ 7194 SPM


Dear Mr. Linhares:

       The above complaint was ordered suppressed.

      The United States Attorney’s Office has determined there is no longer a reason to seal said
complaint, and therefore, the suppression of the complaint may be lifted. It is, therefore, requested
that such be done.



                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      s/Gwendolyn Carroll
                                                      GWENDOLYN CARROLL
                                                      Assistant United States Attorney
